        Case 20-32167 Document 204 Filed in TXSB on 09/21/20 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                ENTERED
                                                                                               09/21/2020
 IN RE:                                          §          Chapter 11
                                                 §
 Eco-Stim Energy Solutions, Inc.,                §
 Eco-Stim, Inc.,                                 §          CASE NO. 20-32167
                                                 §          CASE NO. 20-32169
 Debtors.                                        §
                                                            (Jointly Administered)


           ORDER GRANTING FINAL FEE APPLICATION OF
   KILMER CROSBY & QUADROSS PLLC, COUNSEL FOR THE DEBTORS
                       (Docket Nos. 168 and 189)

       Upon the Final Fee Application of Kilmer Crosby & Quadros PLLC (“KCQ”) for

Allowance of Compensation and Reimbursement of Expenses for the Periods April 16, 2020

through July 29, 2020 (the “Application”); and the Court having jurisdiction to consider of the

Application pursuant to 28 U.S.C. § 157 and 1334; and the Application being a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and it appearing that good and sufficient notice of the

Application has been given, and that no other or further notice is required; and upon the hearing

on the Application and argument of counsel thereat; and after due deliberation and sufficient cause

appearing therefore, the Court finds that the fees and expenses sought in the Application are

reasonable, were necessary and benefited the bankruptcy estate. It is THEREFORE ORDERED

AS FOLLOWS:

       1.      Final compensation to KCQ is hereby approved in the amount of $118,512.50 in

fees and $5,143.64 in expenses for the Total Application Period;

       2.      The payments previously made to KCQ as disbursements from the retainer are

hereby approved on a final basis; and




                                                     1
        Case 20-32167 Document 204 Filed in TXSB on 09/21/20 Page 2 of 2




       3.      Unpaid fees and expenses owing to KCQ in the amount of $ 48,691.03 are hereby

approved and shall be paid to KCQ upon entry of this Order.

       4.      KCQ is hereby authorized to apply the retainer in the amount of $48,691.03.

       5.      Any sums remaining in the retainer, after applying the amount of $48,691.03, shall

be sent to the Liquidating Trust within 10 days of entry of this Order.

       6.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.


        SIGNED
      Signed:   this
              September day2020.
                        21, of September, 2020.

                                                   ____________________________________
                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                     2
